DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 40-46, 53-59 are pending in this application.  Claims 53-55 and 59 are withdrawn from consideration as being directed to a nonelected invention. Claims 40-46 and 56-58 are examined in this Office Action. 

The amendments to the claims necessitated the new grounds of rejection set forth below and this Office Action is made Final. 

Status of Rejections
	1.	The rejection of claims 40-46 and 56-58 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for treatment of Parkinson's disease (PD) in nonhuman mammals having symptoms of PD utilizing by implanting neuronal cells derived from pluripotent stem cells (neural tissue units)(the claimed cell therapy) which are immune compatible with the intended recipient and implanted at a site in the brain where the neurons are destroyed by the disease, does not reasonably provide enablement for cell therapy in humans and nonhuman animals other than nonhuman mammals for diseases other than Parkinson’s, wherein the neuronal cells are obtained from any mammalian cell type other than a pluripotent stem cell for subjects in need thereof (to treat any known disease) is withdrawn in view of the amendments to the claims and in view of Applicant’s clear disavowal of a method of treatment (remarks, statement, page 7, top paragraph) that 
“Furthermore, claim 40 is not directed to a method of treatment.  Instead, it is directed to a method for implanting a neural tissue unit.” 

	2.	The rejection of claims 40-46 and 56-58 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendments to the claims. 

	3.	The rejection of claims 40-45, 56-58 under 35 U.S.C. 103 as being unpatentable over Komatsu et al (“Maturation of human iPS cell-derived dopamine neuron precursors in alginate—Ca2+ hydrogel,” Biochimica et Biophysica Acta 1850 (2015) 1669-1675) (Komatsu) (listed on IDs filed 05/22/2019 as document no. 4) in view of Shivachar ("Isolation and Culturing of Glial, Neuronal and Neural Stem Cell Types Encapsulated in Biodegradable Peptide Hydrogel,” Topics in Tissue Engineering, Vol. 4. Eds. N Ashammakhi, R Reis, & F Chiellini, 2008) (Shivachar) is withdrawn in view of the amendments to the claims.  New grounds of rejection are set forth below. 

	4.	The rejection of claim 46 under 35 U.S.C. 103 as being unpatentable over Komatsu and Shivachar as applied to claims 40-45, 56-58 above and further in view of Abeliovich et al (US 2006/0171935) (Abeliovich) is withdrawn in view of the amendments to the claims. New grounds of rejection are set forth below. 

New Grounds of Rejection
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1.	Claims 40-46, 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksdotter-Jönhagen et al (“Encapsulated Cell Biodelivery of Nerve Growth Factor to the Basal Forebrain in Patients with Alzheimer’s Disease,” Dement Geriatr Cogn Disord 2012;33:18–28) (Eriksdotter-Jönhagen) in view of Komatsu (above) and Shivachar (above).
Eriksdotter-Jönhagen discloses implantation of encapsulated cell (EC) biodelivery of nerve growth factor (NGF) to the basal forebrain of Alzheimer’s Disease (AD) patients (Abstract, background) (the claimed “a method for grafting a neural tissue unit into the nervous system of a human subject comprising implanting a neural tissue unit into the brain of a human subject;” claim 40, preamble).  Eriksdotter-Jönhagen discloses (page 1, right column, top paragraph) positive findings in cognition, EEG and nicotinic receptor binding in treated patients. 
Eriksdotter-Jönhagen discloses (page 3, left column, “NGF Biodelivery Device”) NGC0295 cells expressing human NGF are housed in an implantable device.  Eriksdotter-Jönhagen discloses (page 3, left column, “NGF Biodelivery Device”) the NGC0295 cells are derived from the ARPE-19 human retinal pigment epithelial cell line (ATCC, USA), transfected and stably modified with the human NGF gene under control of a modified cytomegalovirus promoter containing an intron (the claimed “wherein said neural tissue unit contains genetically modified neural cells;” claim 46). Eriksdotter-Jönhagen discloses(page 6, left column, second full paragraph)  no anti-NGF antibodies were detected in serum or in cerebral spinal fluid (CSF) in any patient (the claimed “differentiated post-mitotic neuronal immune-compatible were immune-compatible with the human subject;” claim 40). 
Eriksdotter-Jönhagen discloses treatment of patients suffering from AD (the claimed “neurogenerative disease is … Alzheimer’s disease;” claim 44).  AD is known in the art being a disease characterized by a faster neuronal cell death than in normal aging (Applicant’s specification page 2, lines 14-18) (the claimed “wherein the human subject is afflicted by a neurodegenerative disease characterized by a faster neuronal death than in normal aging;” claim 43). 
Eriksdotter-Jönhagen differs from the claims in that the document fails to disclose the neural tissue unit contains glial cells and differentiated post mitotic neuronal cells embedded in an extracellular matrix.  However, Komatsu and Shivacar cure the deficiency.
Komatsu discloses the neuronal cell aggregates would be useful for treatment of a neurological disease (claim 43), such as Parkinson’s Disease (the claimed “neurodegenerative disease,” claim 44). 
Komatsu discloses (Abstract) aggregates of dopaminergic neuron precursors were enclosed in alginate -Ca2+ hydrogels (the claimed “cellular microcompartment comprising a hydrogel capsule” and the claimed “neural tissue unit;” claim 40) and cultured for 25 days to induce cell maturation (“the claimed neural tissue unit contains differentiated (Abstract) post-mitotic cells having a phenotype of interest’) (the claimed “said post-mitotic neuronal differentiated cells having been obtained from mammalian cells differentiated into post-mitotic neuronal cells within said hydrogel capsule”) (claim 40). 
Komatsu discloses the dopamine neuron precursors were derived from human iPS cells (title) (the claimed “having been obtained from pluripotent stem cells;” claim 40). Komatsu discloses (Abstract) the capsule could be removed from the aggregates (the claimed “cluster;” claim 42) without damaging the neurons (the claimed “hydrogel capsule is totally removed before implantation of the neural tissue unit;” claim 41) (the claimed “at least partially removed before the use of the neural tissue unit;” claim 40).
 	It is noted that the phrase “…said post-mitotic neuronal differentiated cells having been obtained from a pluripotent stem cell differentiated into postmitotic
neuronal cells within said hydrogel capsule” is a product-by-process limitation. 

Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product. Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e. is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir.1985), and In re Gamero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). 

As such, regardless of which method produces the post-mitotic cells (iPS cells differentiated prior to or during encapsulation), the post-mitotic cells ultimately derived are the same- absent a showing of evidence that they are not. MPEP 2113 (II)


Komatsu discloses transplantation of the aggregates into rat brain and that the cells extended neurites into the host tissue at 7 days post transplantation, indicating graft integration with the host tissue (page 1674, left column, second paragraph) (the claimed “wherein subsequent to the implantation the neuronal tissue unit projects axons into the subject’s tissue;” claim 40).
Komatsu discloses the aggregates are three dimensional networks of cells bound by an extracellular matrix (See, figure 1) (claim 40) and the cells are post-mitotic because the cells had matured (page 1672, right column, top paragraph and page 1670, right column, top paragraph) (claim 40). The term “extracellular matrix” is interpreted to mean the matrix naturally formed between cells.
Regarding claim 45, Komatsu discloses (page 1669, left column, first paragraph) DA neurons derived from human pluripotent stem cells are being considered as treatment for PD patients (the claimed “for the treatment of Parkinson’s Disease, said neural tissue unit contains dopaminergic neurons”).
Regarding claim 56, Komatsu discloses the size of the aggregate was about 2 mm (2000 microns) in diameter, and contained 2-3 cell aggregates (page 1671, right column, top paragraph). Figure 1 shows the aggregates in encapsulation and provides a scale marker (50 microns). Figure 1A shows an aggregate having a dimension of between 50 and 500 microns, plus or minus 10%, lacking evidence to the contrary.
Regarding claim 57, Komatsu discloses aggregates comprising all dopaminergic expressing neurons (figure 1), thereby meeting the claimed “more than 90% of postmitotic neuronal cells of phenotypes of interest.”
Regarding claim 58, Komatsu discloses the aggregate (the claimed “neural unit”) comprises 6000 cells (page 1670, scheme 1, figure legend, and page 1671, right column, top paragraph), a value falling within the claimed range of “100 to 100,000 neural cells.”
Shivachar discloses coculture of neuronal cells and glial cells as neurospheres (page 3, first full paragraph) in a hydrogel scaffold (Summary; page 3, first full paragraph). Shivachar discloses that the aggregates of neuronal and glial cells were positive for neuronal-specific and glial-specific markers (Summary) and that the neurons and glial cells exhibited glial-neuronal interactions (page 13, top paragraph) (the claimed “grafting a neural tissue unit;” claim 40) 
It would have been obvious to one of ordinary skill to modify the method of Eriksdotter-Jönhagen by transplanting neural tissue units comprising glial cells and differentiated post-mitotic neuronal cells as suggested by Komatsu and Shivachar in view of the teachings of Shivachar that neuronal-glial aggregates in hydrogels represent a 3D bioartificial brain like structure that can be used in neural cell replacement therapy (Abstract) and Komatsu disclosing that the transplanted neural cells from the neural/glial cell aggregates extended neurites into the host tissue at 7 days post transplantation, indicating graft integration with the host tissue
One of ordinary skill would have had a reasonable expectation of success in the modification of the Eriksdotter-Jönhagen  transplantation method using the neural tissue units of Komatsu and Shivachar in view of the teachings of Shivachar that the neurons and glial cells exhibited glial-neuronal interactions (page 13, top paragraph) (the claimed “grafting;” claim 40) and Eriksdotter-Jönhagen that the grafted implants comprising neuronal cells were successfully maintained within the patients for 12 months.
One of ordinary skill would have been motivated to graft neural tissue units comprising neuronal and glial cells into human subjects in need thereof in view of the teachings of Eriksdotter-Jönhagen that the implanted encapsulated cell bio-delivery device produced NGF and that NGF is being explored as a disease modifying therapeutic agent attenuating the rate of degeneration of basal forebrain neurons in Alzheimer’s disease (Eriksdotter-Jönhagen, page 1, right column, bottom paragraph). 

Response to Arguments
	Applicant’s arguments, filed 08/03/2022, have been considered but not found persuasive.  Arguments remaining pertinent in view of the withdrawal of the rejections above are addressed as follows.

Arguments regarding 35 USC  103 rejection 

1.	Applicants argue (page 10, second from bottom paragraph) 

The Examiner has already determined that Komatsu fails to disclose the presence of glial cells in the neural tissue unit.

Indeed, Komatsu et al. discloses alginate microcapsules containing dopaminergic neurons and implantation of these cells in the brain of rats. Unlike the units of neural tissue according to the present claims, the microcapsules according to Komatsu et al. do not include glial cells. However, as disclosed in the present specification, the presence of such glial cells within the neural tissue unit promotes good functional implantation of the neural tissue unit in the nervous system, in particular by promoting revascularization and by supporting metabolically and mechanically neurons.


	In reply and contrary to the arguments, Applicants are arguing the references individually and not the combination as written. As stated in the prior Office Action, Shivachar discloses coculture of neuronal cells and glial cells as neurospheres (page 3, first full paragraph) in a hydrogel scaffold (Summary; page 3, first full paragraph). Shivachar discloses that the aggregates of neuronal and glial cells were positive for neuronal-specific and glial-specific markers (Summary) and that the neurons and glial cells exhibited glial-neuronal interactions (page 13, top paragraph).
	It would have been obvious to one of ordinary skill to modify the method of Komatsu by including glial cells in the neural tissue unit (neural cells in alginate -Ca2+ hydrogels) as suggested by Shivachar in view of the teachings of Shivachar that neuronal-glial aggregates in hydrogels represent a 3D bioartificial brain like structure that can be used as an in vitro model system to study the brain tissue replacement therapy (page 19, bottom paragraph) and can be used in neural cell replacement therapy (Abstract). One of ordinary skill would have had a reasonable expectation of success in the modification of the culture method of Komatsu in view of the teachings of Shivachar, disclosing success in coculture of neuronal and glial cells in a hydrogel.
	Shivachar discloses grafted neural cells have a low survival rate (page 2, top paragraph) and that (page 3, top paragraph) neural cells cocultured with glial cells and encapsulated in a peptide hydrogel formed 3D aggregates which stained positive for both glial and neuronal cell markers. Shivachar therefore provides the motivation to combine neural and glial cells in encapsulated coculture.

	2.	Applicants argue (page 11, first full paragraph)

Furthermore, the present claims recite a pluripotent stem cell differentiated into post-mitotic neuronal cells within said hydrogel capsule. In contrast, Komatsu et al. teaches that HiPS cells are differentiated into dopaminergic cells before encapsulation (see “2.1. Human iPS (hiPS) cell culture and differentiation into DA neurons”).

	In reply and contrary to the arguments, the phrase“…said post-mitotic neuronal differentiated cells having been obtained from a pluripotent stem cell differentiated into postmitotic neuronal cells within said hydrogel capsule” is a product-by-process limitation. 
	As noted above, product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product. Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e. is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir.1985), and In re Gamero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).
	Regardless of which method produces the post-mitotic cells (iPS cells differentiated prior to or during encapsulation), the post-mitotic cells ultimately derived are the same- absent a showing of evidence that they are not. MPEP 2113 (II)

	3.	Applicants argue (page 11, second full paragraph)
On the contrary, according to the present claims, cells are encapsulated before inducing differentiation into post-mitotic neuronal cells. Thus, the manipulated cells are capable of differentiation, such as iPS, which are much less fragile than neuronal cells. It is only once encapsulated and protected by a favorable environment that cells are differentiated into neuronal cells. The units of neural tissue according to the invention therefore comprise a high level of neuronal cells capable of integrating into a nervous system after implantation.

	In reply and contrary to the arguments, see reply above regarding the product-by-process” claim elements.

	4.	Applicants argue 
First, it should be noted that according to Shivachar, human neural stem cells are grown in fibronectin-coated plates. See Shivachar, p.8. Just like Komatsu does not disclose or suggest growing stem cells with glial cells. Second, Shivachar, just like Komatsu, induces differentiation of stem cells cultured on a fibronectin-coated surface of a petri dish. See Shivachar at page 16 and also see Fig. 9 at page 17.

Thus, the combined art of Komatsu in view of Shivachar fails to disclose or suggest the neural tissue unit which contains glial cells and differentiated post—mitotic neuronal cells; and 2) said post—mitotic neuronal differentiated cells having been obtained from a pluripotent stem cell differentiated into post-mitotic neuronal cells within said hydrogel capsule, as recited in the present claims.

In reply and contrary to the arguments, Applicants are arguing the references individually and not the combination as written. As stated in the prior Office Action, Shivachar does in fact disclose coculture of neuronal cells and glial cells as neurospheres (page 3, first full paragraph) in a hydrogel scaffold (Summary; page 3, first full paragraph). Shivachar discloses that the aggregates of neuronal and glial cells were positive for neuronal-specific and glial-specific markers (Summary) and that the neurons and glial cells exhibited glial-neuronal interactions (page 13, top paragraph) (the claimed “grafting a neural tissue unit”).   

5.	Applicants argue 
These differences between the present claims versus the cited art are of upmost importance, since, as demonstrated in the Examples of the present application, the transplantation of functional neural tissue units within a hydrogel capsule, as prepared according to the invention, into a rodent neurodegenerative disease model led to a FULL motor recovery within 8 weeks. See Figure 4 of the present application, in particular 4A to C, wherein asymmetry and akinesia were measured in hemi-parkinsonian rats (6-OHDA) before and 2, 3, 4, 6 and 8 weeks after transplantation compared with controls (untreated sham and 6-OHDA rats). Asymmetry was measured using the cylinder test and the rotameter test, while akinesia was evaluated using the stepping test. In these Figures, comparisons were made using the Two-Way Anova test and Tuckey’s test. A n improvement could even be observed as early as 2 weeks for the rotameter test, and as early as 4 to 6 weeks for the stepping test and the cylinder test. This very short time line is completely unexpected in view of the literature, which reported at best a recovery after about 20 weeks (using progenitor grafts, see page 23, first paragraph of the English translation of the PCT). This very rapid recovery could NOT be predicted, either based on observations reported in the literature mentioned in the application (20 weeks), and/or on Komatsu et al. in view of Shivachar in part because following the combined teaching, a person of skill is led toward culturing stem cells without glial cells and differentiating stem cells before encapsulation.


	In reply and contrary to the arguments, Applicant’s arguments are not commensurate with the scope of the claims.  Claim 40 is newly directed to a method for grafting a neural tissue unit into the nervous system of a human subject, not rodents. 	The newly cited document Eriksdotter-Jönhagen discloses implantation of encapsulated cell (EC) biodelivery of nerve growth factor (NGF) to the basal forebrain of Alzheimer’s Disease (AD) patients (Abstract, background) (the claimed “a method for grafting a neural tissue unit into the nervous system of a human subject comprising implanting a neural tissue unit into the brain of a human subject”).  Eriksdotter-Jönhagen discloses (page 1, right column, top paragraph) positive findings in cognition, EEG and nicotinic receptor binding in patients receiving the grafted implant containing neural cells. 

	6.	Applicants argue
Komatsu et al. shows at best the presence of neuronal cells in the graft one-week post-transplantation, but does not assess recovery in a disease model. Before concluding, Komatsu et al. states “more detailed study is planned of graft outcomes in a rat PD model, addressing long- term graft survival, motor recovery and tumor formation”. To this day, there is NO publication of such study in the scientific literature, while Komatsu was published over 7 years ago.

	In reply and contrary to the arguments, Applicant’s arguments are not commensurate with the scope of the claims. No claim claims assessing recovery in a disease model.  As discussed above, Eriksdotter-Jönhagen discloses implantation of encapsulated cell (EC) biodelivery of nerve growth factor (NGF) to the basal forebrain of Alzheimer’s Disease (AD) patients and discloses (page 1, right column, top paragraph) positive findings in cognition, EEG and nicotinic receptor binding in treated patients. 

	7.	Applicants argue (page 14, top paragraph)

As to claim 49, the Office Action applies Komatsu and Shivachar in the same way as in connection with claim 40. Just like Komatsu and Shivachar, Abeliovich teaches culturing stem cells in culture. Accordingly, Abeliovich even as combined with Komatsu and Shivachar does not disclose or suggest the neural tissue unit as recited in the present claims.

In reply, the argument is moot because Abeliovich is no longer a reference in a rejection. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632